                 Case1:21-cv-04325-JMF-KHP
                Case  1:21-cv-04325-JMF-KHP Document
                                             Document1819 Filed
                                                           Filed08/09/21
                                                                 08/10/21 Page
                                                                           Page1 1ofof2 2


                                                                                                       08/10/2021




GEORGIA M. PESTANA                            THE CITY OF NEW YORK                                            Howard S. Krebs
                                                                                          Special Assistant Corporation Counsel
Corporation Counsel                          LAW DEPARTMENT                                                 Cell: (5 16) 901-5170
                                                 100 CHURCH STREET
                                                 NEW YORK, NY_10007



                                                                  August 9, 2021

        VIAECF
        Hon. Kathleen H. Parker
        Daniel Patrick Moynihan Courthouse
        United States Courthouse
        500 Pearl Street
        New York, NY 10007-1312

                       Re:     TC. et al. v. N. Y C. Dept. of Educ. 21-cv-4325(JMF)(KHP)

        Dear Judge Parker:

                I am Special Assistant Corporation Counsel in the office of Corporation Counsel
        Georgia Pestana, attorney for Defendant in the above-referenced action. Plaintiffs' counsel has
        now provided my office with all billing records and information required for me to review their
        claim and to seek authority from the Comptroller's Office to make a settlement offer to the
        Plaintiffs. My review of the billing records and settlement recommendation will be submitted to
        the Comptroller's office shortly.

                I have spoken with plaintiffs counsel, Steven Alizio, regarding the upcoming initial
        conference presently scheduled to be held telephonically on Wednesday, August 11, 2021 at
        I 0:00 a.m. (see ECF No. 17). The parties jointly and respectfully request that this conference be
        adjourned for a sixty-day time period to October 11, 2021 (or a date thereafter convenient for the
        Court) to allow the parties to independently achieve a settlement of this matter without the need
        to place any burden on the Court' s schedule and resources. This is the first request for an
        adjournment of the Initial Case Management Conference. We respectfully make this request,
        and apologize for the late timing of the request, with the belief that this case can be settled, as is
        the case with the vast majority of these IDEA fee shifting cases.

               Accordingly, the parties respectfully request that the initial conference for this matter be
        adjourned to October 11, 2021 or a date thereafter convenient for the Court.
          APPLICATION GRANTED: The Initial Case Management Conference in this matter scheduled for
          Wednesday, August 11, 2021 at 10:00 a.m. is hereby rescheduled to Tuesday, October 19, 2021, at
          10:45 a.m. Counsel for the parties are directed to call Judge Parker's AT&T conference line at the
          scheduled time. Please dial (866) 434-5269; access code 4858267.



                                                                                                                08/10/2021
       Case1:21-cv-04325-JMF-KHP
      Case  1:21-cv-04325-JMF-KHP Document
                                   Document1819 Filed
                                                  Filed08/09/21
                                                        08/10/21 Page
                                                                  Page2 2ofof2 2



       Thank you for considering this submission and request.

                                                   Respectfully submitted,
                                                    Isl
                                                   Howard S. Krebs
                                                   Special Assistant Corporation Counsel


cc:     Steven Alizio, Esq. (via ECF)




                                               2
